United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40760
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EVANGELINA MURRILLO-PENA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-820-ALL
                       --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

     Evangelina Murrillo-Pena has filed an unopposed motion to

summarily affirm the conviction and summarily vacate the sentence

and remand for resentencing in light of Lopez v. Gonzales, 127

S. Ct. 625 (2005), and United States v. Estrada-Mendoza, 475 F.3d

258 (5th Cir. 2007).   The motion is GRANTED, the conviction is

AFFIRMED, the sentence is VACATED, and the case is REMANDED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.